 1                                                                JUDGE RICHARD A. JONES
 2
 3
                              UNITED STATES DISTRICT COURT
 4
                             WESTERN DISTRICT OF WASHINGTON
 5                                     AT SEATTLE

 6
     UNITED STATES OF AMERICA,                     )   No. CR19-160-RAJ
 7                                                 )
                     Plaintiff,                    )
 8                                                 )   ORDER GRANTING UNOPPOSED
                v.                                 )   MOTION TO CONTINUE TRIAL AND
 9                                                 )   PRETRIAL MOTIONS DEADLINE
     VYSHAWN MALICK WARR,                          )
10                                                 )
                     Defendant.                    )
11                                                 )
12          THE COURT has considered Defendant’s unopposed motion to continue the

13   trial date and pretrial motions deadline and finds that:

14          (a) taking into account the exercise of due diligence, a failure to grant a

15   continuance in this case would deny counsel for the defendant the reasonable time

16   necessary for effective preparation due to counsel’s need for more time to review the

17   evidence, consider possible defenses, and gather evidence material to the defense, as set

18   forth in 18 U.S.C. § 3161(h)(7)(B)(iv); and

19          (b) a failure to grant such a continuance in this proceeding would likely result in

20   a miscarriage of justice, as set forth in 18 U.S.C. § 3161(h)(7)(B)(i); and

21          (c) the additional time requested is a reasonable period of delay, as the defendant

22   has requested more time to prepare for trial, to investigate the matter, to gather evidence

23   material to the defense, and to consider possible defenses; and

24          (d) the case is sufficiently complex that it is unreasonable to expect adequate

25   preparation for pretrial proceedings or the trial itself within the current trial schedule, as

26   set forth in 18 U.S.C. § 3161(h)(7)(B)(ii); and

                                                                   FEDERAL PUBLIC DEFENDER
       ORDER TO CONTINUE TRIAL AND                                    1601 Fifth Avenue, Suite 700
       PRETRIAL MOTIONS DEADLINE                                        Seattle, Washington 98101
       (USA v. Warr / CR19-160-RAJ) - 1                                            (206) 553-1100
 1          (e) the ends of justice will best be served by a continuance, and the ends of
 2   justice outweigh the best interests of the public and the defendant in any speedier trial,
 3   as set forth in 18 U.S.C. § 3161(h)(7)(A); and
 4          (f) the additional time requested between the current trial date of November 4,,
 5   2019 and the new trial date is necessary to provide counsel for the defendant the
 6   reasonable time necessary to prepare for trial, considering counsel’s schedule and all of
 7   the facts set forth above.
 8          IT IS THEREFORE ORDERED that Defendant’s Unopposed Motion to
 9   Continue Trial Date and Pretrial Motions Deadline (Dkt. #18) is GRANTED. The trial
10   date in this matter shall be continued from November 4, 2019, to February 24, 2020.
11          IT IS FURTHER ORDERED that all pretrial motions, including motions in
12   limine, shall be filed no later than January 16, 2020.
13          IT IS FURTHER ORDERED that the period of delay from the date of this order
14   to the new trial date of February 24, 2020, is excludable time pursuant to 18 U.S.C. §§
15   3161(h)(7)(A) and (h)(7)(B)(iv).
16          DATED this 4th day of October, 2019.
17
18
                                                       A
                                                       The Honorable Richard A. Jones
19
                                                       United States District Judge
20
21
22
23
24
25
26

                                                                 FEDERAL PUBLIC DEFENDER
       ORDER TO CONTINUE TRIAL AND                                  1601 Fifth Avenue, Suite 700
       PRETRIAL MOTIONS DEADLINE                                      Seattle, Washington 98101
       (USA v. Warr / CR19-160-RAJ) - 2                                          (206) 553-1100
